Citation Nr: 0328084	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to former prisoner-of-war (POW) status for 
Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant has recognized guerrilla service from November 
1943 to September 1945. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was received in August 2000, a 
statement of the case was issued in September 2000, and a 
timely substantive appeal was received in February 2001.   

In a May 2003 letter to the Board, the appellant requested 
copies of certain documents from the Manila Loyalty 
Development Unit (LDU) cited by the RO in its supplemental 
statement of the case in May 2002.  He was furnished copies 
of these documents in September 2003.  


REMAND

The veteran claims that he was a prisoner of war in April and 
May 1944 during Philippine service.  He maintains that he was 
captured on two occasions and in support of his claim he has 
submitted his own statements as well as statements from 
individuals who reportedly served with him.  

The definition of a former prisoner of war is set forth by 
statute.  The term "former prisoner of war" means a person 
who, while serving in the active military, naval, or air 
service, was forcibly detained or interned in line of duty by 
an enemy government or its agents, or a hostile force, during 
a period of war or by a foreign government or its agents, or 
a hostile force, under circumstances which VA finds to have 
been comparable to the circumstances under which persons have 
generally been forcibly detained or interned by enemy 
governments during periods of war. 38 U.S.C.A. § 101(32).  It 
should be noted that in the case of a veteran who is a former 
POW and who was detained or interned for not less than thirty 
(30) days, certain diseases will be presumed to have been 
incurred in service if certain requirements are met.  38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309.

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.40, 3.41.  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Regulations also 
provide that VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not 
required to follow the service department's findings that the 
veteran was not a POW.  see also VAOPGCPREC 14-94.  VA may 
utilize other evidence to establish the conclusion of a 
Philippine military veteran's period of service under 38 
C.F.R. § 3.41(b) (2002).

In the present case, although the service department 
initially certified the veteran's service as beginning in 
November 1944, in August 2001 the National Personnel Records 
Center certified that the veteran had recognized guerrillas 
service from November 1, 1943, to September 6, 1945.  As 
noted above, the veteran claims he was a POW in April and May 
1944.  

In a May 2002 supplemental statement of the case and in an 
October 2002 Administrative Decision, the RO indicated that 
the veteran's processing affidavit dated December 7, 1946 
omitted any reference to being a POW.  The RO also indicated 
that the veteran did not even claim to have been a POW until 
1985.  However, the claims file includes two separate 
processing affidavits.  In an Affidavit for Philippine Army 
Personnel dated December 7, 1946, the veteran indicated that 
he had been captured by the enemy and escaped.  However, in 
another Affidavit for Philippine Army Personnel dated 
December 9, 1946, the language as to whether he had been a 
prisoner of war, captured, surrendered or escaped was typed 
out.  The Board also notes that a letter from the veteran 
dated January 4, 1971, includes an assertion that he was a 
prisoner of war.  

In view of the apparent inconsistencies reflected by the 
record and in recognition that the initial denial of the 
veteran's claim was before the service department moved his 
guerrilla service beginning date back to November 1943, the 
Board believes that further action to obtain a re-
certification of any POW service from the service department 
is appropriate.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	 The RO should request a re-
certification from the service 
department to specifically include a 
current certification of any POW 
service in April and May 1944.  The RO 
should include copies of the December 
7, 1946, and December 9, 1946, 
processing affidavits with the request 
for re-certification.  

2.	After a re-certification of service 
regarding the veteran's POW claim is 
received, the RO should review the 
record and determine if the benefit 
sought can be granted.  If the re-
certification is negative, the RO 
should consider whether record 
demonstrates a reasonable reason for 
questioning it.  See 38 C.F.R. 
§ 3.1(y) (2003).  If the benefit 
remains denied, the RO should furnish 
the veteran and his representative 
with an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




